IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50095
                        Conference Calendar



MAURICIO ROMAN-HENAO,

                                         Plaintiff-Appellant,

versus

VINCENT J. CLAUSEN, ASSISTANT DISTRICT DIRECTOR,
DETENTION AND DEPORTATION, UNITED STATES IMMIGRATION
AND NATURALIZATION SERVICE; ALFREDO CAMPOS, OFFICER
IN CHARGE, EL PASO SERVICE PROCESSING CENTER,
UNITED STATES IMMIGRATION AND NATURALIZATION SERVICE;
UNKNOWN IMMIGRATION AND NATURALIZATION SERVICE AGENTS
JOHN DOE AND JANE DOE 1-10,

                                         Defendants - Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. EP-99-CV-377-DB
                        --------------------
                          December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Mauricio Roman-Henao appeals the Fed. R. Civ. P. 12(b)(6)

dismissal of his pro se civil rights action filed pursuant to

Bivens v. Six Unknown Named Agents of the Federal Bureau of

Narcotics, 403 U.S. 388 (1971).   He argues that the district

court erred in dismissing the complaint, made factual errors in

its order of dismissal, and erred in not permitting discovery on


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-50095
                                 -2-

his claims.   Roman-Henao alleged that the asserted inadequacies

in the library deprived him of a right to assist other detainees,

but he has not briefed that issue on appeal and it is therefore

abandoned.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).

     Roman-Henao has moved for leave to supplement the appellate

record with certain documents; that motion is DENIED.      See

Trinity Industries, Inc. v. Martin, 963 F.2d 795, 799 (5th Cir.

1992)(citation omitted).

     Roman-Henao's asserted injuries do not rise to the level of

a cognizable constitutional violation, and the district court did

not err in dismissing the complaint pursuant to Fed. R. Civ. P.

12(b)(6).    See Lewis v. Casey, 518 U.S. 343, 351 (1996); McDonald

v. Steward, 132 F.3d 225, 230-31 (5th Cir. 1998).      This appeal is

without arguable merit and thus frivolous.      See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).      Because the appeal is

frivolous, it is DISMISSED.   5TH CIR. R. 42.2.

     MOTION DENIED, APPEAL DISMISSED AS FRIVOLOUS.